                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

NATHAN MANLEY,                                  )
                                                )
                         Plaintiff,             )
                                                )
v.                                              )
                                                )      Case No: 18-cv-1220-EFM-TJJ
                                                )
BRIAN BELLENDIR, et al.,                        )
                                                )
                         Defendants.            )

                                  MEMORANDUM AND ORDER

          Plaintiff filed this lawsuit against Barton County, Kansas Sheriff Brian Bellendir and the

Barton County, Kansas Board of Commissioners on August 8, 2018. Plaintiff filed a motion to

proceed in forma pauperis on November 1, 2018,1 which was granted the same day.2 In addition

to granting Plaintiff leave to proceed in forma pauperis, in accordance with its standard practice

the Court also directed the Clerk to issue Summons for the defendants, with service to be made

by a United States Marshal or Deputy Marshal or person specially appointed pursuant to Fed. R.

Civ. P. 4(c)(3). That rule states that the Court “must” order service by “a United States marshal

or deputy marshal or by a person specially appointed by the court” if the plaintiff is authorized

to proceed in forma pauperis under 28 U.S.C. § 1915 (emphasis added).

          On November 2, 2018, Plaintiff filed a Motion to Appoint Process Servers (ECF No. 6),

which cites no legal authority for the request. The motion states, in its entirety, “The Plaintiff

Nathan Manley requests that Caleb Boone, and Bill Whitaker be appointed as process servers in

this case.”



1
    ECF No. 4.
2
    ECF No. 5.
        In accordance with Fed. R. Civ. P. 4(c)(3), the Court grants the motion with respect to

specially appointing Caleb Boone, who the Court knows to be at least 18 years old and not a

party to this case. The remainder of the motion is denied without prejudice. The Court is without

sufficient information to specially appoint Bill Whitaker.3 Plaintiff may refile his motion with

respect to Mr. Whitaker, including an affidavit that Mr. Whitaker is at least 18 years old and not

a party to this case, if that is true.

        IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s Motion to Appoint

Process Servers (ECF No. 6) is granted in part and denied in part as set forth above.

        IT IS SO ORDERED.

        Dated November 2, 2018, at Kansas City, Kansas.




                                                                           Teresa J. James
                                                                           U. S. Magistrate Judge




3
 See Fed. R. Civ. P. 4(c)(2) (“Any person who is at least 18 years old and not a party may serve a summons and
complaint.”).




                                                        2
